DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 3 and 12 are objected to because of the following informalities: “the cavity” in line 4 should be amended to --the cavity (60’)--.  Appropriate correction is required.
Claims 7 and 16 are objected to because of the following informalities: “the probe (16) mounted to the distal end (44) of the handpiece (14’’)” should be amended to --the probe (16) when the probe (16) is removably mounted to the distal end (44) of the handpiece (14’’)--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “somewhat conical in shape” in claim 6 is a relative term which renders the claim indefinite. The term “somewhat conical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 6, the claim recites the limitation “said proximal end” in lines 2 and 4 and “said distal end” in line 3 which renders the claim indefinite because it is unclear whether this is intended as the proximal end/distal end of the “anoscope” or the proximal end/distal end of the “base” as previously set forth in claim 1. For purposes of examination, this will be treated as the proximal end and the distal end of the “anoscope” as set forth in claim 1.
Regarding claims 8-9 and 17-18, the claims recite the limitation “the probe electrode” which renders the claims indefinite because it is unclear whether the claims require a singular probe or “at least one elongated probe electrode” as previously set forth in claims 1 and 11 upon which the claims are respectively dependent upon. For purposes of examination, these will be treated as requiring “at least one elongated probe electrode”.
Further regarding claims 8-9 and 17-18, the claims also recite the limitation “the slot (53) at the distal end (57’’) of the anoscope” which renders the claim indefinite 
Regarding claim 9, the claim recites the limitation “the proximal end and the distal end” in lines 2-3 which renders the claim indefinite under substantially similar rationale as that applied to claim 6 above.
Regarding claim 15, the claim recites the limitation “a groove (72’’) configured to engage the slot” in line 4 which renders the claim indefinite because it is unclear whether this is the slot near the distal end of the anoscope, or the slot near the proximal end of the anoscope as previously set forth in the claim and in claim 11. For purposes of examination, this will be treated as the slot near the proximal end of the anoscope.
Regarding claim 17, the claim recites the limitation “the groove (72’’) within the slot” which renders the claim indefinite under substantially similar rationale as that applied to claim 15 above.
Further regarding claim 18, the claim recites the limitation “the distal end” which renders the claim indefinite under substantially similar rationale as that applied to claim 6 above.
Regarding claim 20, the claim recites the limitation “the fastener” in line 1 which renders the claim indefinite because it is unclear whether the claim requires a fastener, or “at least one fastener” as previously set forth in claim 13. For purposes of examination, this will be treated as requiring “at least one fastener”.
Claims 7, 10, 16 and 19 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (US 4898169) in view of Mangiardi (US 20060287583).
Regarding claim 1, Norman teaches a surgical tool for use in surgical removal of hemorrhoidal tissue (device as shown in Fig. 4, see also hemorrhoidal tissue 50), said surgical tool comprising: an anoscope (see anoscope 51, Fig. 4A) with a proximal end and a distal end (see proximal and distal ends of the anoscope 51 relative to the user as shown in Fig. 4A), and further having a slot near said distal end to receive the hemorrhoidal tissue (see window 53 receiving hemorrhoidal tissue 50 in Figs. 4A-4B); and a probe (see “detachable probe 16”, Fig. 5; see also col. 4, line 1) for delivering electrical current to the hemorrhoidal tissue (see col. 8, lines 54-64), said probe including a base (see smooth sleeve 48, Fig. 5) with a distal end and a proximal end  (see proximal and distal ends of the smooth sleeve 48 relative to the user as shown in Fig. 5) and at least one elongated probe electrode (see elongated electrically conductive electrodes 36 and 38, Fig. 5) extending from said distal end of the base (shown extending from sleeve 48 in Fig. 5); wherein a distal end of the at least one elongated probe electrode is positioned within the slot for electricity-conducting engagement with said hemorrhoidal tissue (see distal ends of electrodes 36 and 38 positioned within the window 53 for electricity-conducting engagement with said hemorrhoidal tissue in Figs. 4 and 4B). However, Norman fails to teach wherein the probe is removably attached to the anoscope.
Mangiardi teaches a device for providing access to a surgical site during open surgery (see retractor 20, Fig. 1-3) further comprising a probe (see introducer 40, Fig. 3) 
Regarding claim 2, Norman in view of Mangiardi further teaches an instrument handpiece (see handpiece 14 of Norman, Figs. 2-4) wherein the proximal end of the base is removably attached to the instrument handpiece (see “detachable probe 16”, Fig. 5; see also col. 4, line 1 and banana clip 43 capable of clipping and unclipping from the handpiece, Fig. 5) and wherein the instrument handpiece is removably attached to the anoscope (see teachings and combination with Mangiardi as discussed in the rejection of claim 1 above).
Regarding claim 3, Norman in view of Mangiardi further teaches wherein the proximal end of the anoscope includes a cavity (see annotated Figure 4 of Norman below) and wherein the portion of the instrument handpiece is removably attached within the cavity (the handpiece of the combined device would be attached within the cavity as claimed in light of the positioning of the attachment provided in Fig. 14 of Mangiardi). Norman in view of Mangiardi fails to specifically teach the cavity as sized to In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, Norman in view of Mangiardi further teaches at least one fastener within the cavity to removably attach the instrument handpiece within the cavity (see indentation or groove 44 snapping into groove like cut-out hole 30 within the proximal cavity of the retractor 20 in Mangiardi).
Regarding claim 5, Norman in view of Mangiardi fails to specifically teach wherein a depth of the cavity is less than a depth of the handpiece, however it would have been further obvious to one of ordinary skill in the art before the time of filing to size a depth of the cavity to be less than a depth of the handpiece as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, Norman in view of Mangiardi further teaches wherein the anoscope has a somewhat conical shape wherein said proximal end is larger in diameter than said distal end (see enlarged proximal end 51 as compared to the distal end of the anoscope as shown in Fig. 4), and wherein the anoscope includes a slot near said proximal end (see groove like cut-out hole 30 within the proximal cavity of the 

    PNG
    media_image1.png
    347
    472
    media_image1.png
    Greyscale

(Annotated Figure 14 of Mangiardi)
Regarding claim 7, Norman in view of Mangiardi further teaches wherein a distal end of the handpiece includes an aperture to receive the proximal end of the base (see Norman: aperture 40 receiving a proximal end of smooth sleeve 48, Fig. 4) and wherein 
Regarding claim 8, Norman in view of Mangiardi further teaches wherein the angle is selected such that the distal end of the probe electrode is oriented in the slot at the distal end of the anoscope upon engagement of the groove within the slot near the proximal end of the anoscope (this would have been further obvious as a result of the combination above to allow the device to contact hemorrhoidal tissue as shown by Norman Fig. 4 while functioning as one instrument).
Regarding claim 9, Norman further teaches a mount positioned along an inner surface of the anoscope (as shown in annotated Figure 4A below) between the proximal end and the distal end (see mount positioned between proximal and distal ends of the anoscope in Fig. 4A), wherein the mount is configured to provide support to the probe base and align the distal end of the probe electrode in the slot at the distal end of the anoscope (the mount as cited is considered reasonably capable of providing support to the probe base and aligning the probe electrode in the slot when the probe base is angled downward into the mount and because the mount is aligned with the distal end slot; see Fig. 4A and 4B).

    PNG
    media_image2.png
    587
    664
    media_image2.png
    Greyscale

(Annotated Fig. 4A of Norman)
Regarding claims 11-18, the claims are rejected under substantially similar teachings and rationale as that applied to claims 1-9 above.
Regarding claim 20, Mangiardi further teaches wherein the at least one fastener is a snap fastener (see removable attachment provided by indentation or groove 44 snapping into groove like cut-out hole 30, see [0083] and [0085], Fig. 14).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Mangiardi and in further view of Morin et al. (US 20030130559) (“Morin”).
Regarding claims 10 and 19, Norman in view of Mangiardi teaches the limitations of claims 1 and 11, respectively, however fails to teach wherein the slot near said distal 
Morin teaches an anoscope (see Figs. 1-6) comprising a slot near the distal end of the anoscope (see first longitudinal slot 12, Figs. 1-6) and a slot near the proximal end of the anoscope (see second longitudinal slot 14, Figs. 1-6), wherein the slots are oriented 180 from one another (see 180 degree orientation of slots 12 and 14 in Figs. 1 and 3) and wherein the slots overlap one another (see overlap in region 30; [0032], Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the slot near the distal end of the anoscope and the slot near the proximal end of the anoscope as taught by Norman in view of Mangiardi such that the slot near said distal end of the anoscope is oriented 180 degrees from the slot near said proximal end of the anoscope in light of Morin, the motivation being to provide the additional advantage of additional structural rigidity by the slots overlapping one another (see Morin: [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794